—Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (D. Goldstein, J.), imposed July 12, 1995, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
The defendant’s waiver of his right to appeal should not be enforced (see, People v Velez, 216 AD2d 339; People v Prescott, 196 AD2d 599). Upon review of the defendant’s contention, we conclude that the sentence imposed was not excessive (see, People v Bailey, 215 AD2d 769; People v Suitte, 90 AD2d 80). Mangano, P. J., Bracken, O’Brien, Pizzuto and Florio, JJ., concur.